IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                           March 6, 2008

                                     No. 07-50957                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


PASCUAL Q. OLIBAS
d/b/a FREEDOM BAIL BONDS

                                                  Plaintiff-Appellee
v.
SHERIFF ARNULFO GOMEZ

                                                  Defendant-Appellant



           Appeal from the United States United States District Court
                    for the Western District of Texas, El Paso
                                  3:05-CV-225


Before WIENER, GARZA, and BENAVIDES, Circuit Judges..
PER CURIAM:*
       Plaintiff-Appellee Pascual Q. Olibas, joined by his wife Cheryl Olibas,
individually and doing business as Freedom Bail Bonds sued, inter alia, Sheriff
Arnulfo Gomez of Reeves County, Texas pursuant to 42 U.S.C. § 1983 and the
Texas Constitution, alleging constitutional wrongs. Sheriff Gomez filed a motion
for summary judgment seeking dismissal grounded in qualified and official
immunity. The district court denied qualified immunity in an Order signed July


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                     No. 07-50957

27, 2007 in which the court accepted the Report and Recommendation of the
magistrate-judge who had, in an exhaustive analysis of the situation,
recommended denial of qualified immunity because the summary judgment
evidence demonstrated the existence of factual disputes as to whether Sheriff
Gomez acted with objective reasonableness, thereby preventing summary
judgment on immunity. It is well settled that an appeal of an interlocutory
ruling denying qualified immunity because of the existence of factual disputes
does not present an exception to our lack of jurisdiction to hear appeals of
interlocutory rulings. As that is the situation presented by this appeal, we do
not have jurisdiction to hear Sheriff Gomez's appeal of the district court's denial
of qualified immunity at this non-final stage of the proceedings in the district
court.
         For lack of appellate jurisdiction, this appeal is
DISMISSED.




                                           2